Citation Nr: 1215273	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-46 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a deviated nasal septum.

2.  Entitlement to service connection for a bilateral leg condition claimed as secondary to service-connected lumbar spine degenerative disc disease (DDD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty for training from February to August 1992, with additional periods of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Detroit, Michigan, which, in relevant part, in October 2008 granted service connection for a deviated nasal septum, assigning an initial noncompensable rating and denied service connection for sleep apnea and in August 2009 denied service connection for a bilateral leg disability secondary to service-connected lumbar spine DDD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board received evidence directly from the Veteran in January 2012, which addresses the cervical spine testing and lumbar spine testing.  The ratings for the Veteran's service-connected cervical and lumbar spine disabilities are not before the Board.  The Veteran also submitted a report showing chronic sinusitis, for which the Veteran is not service-connected.  As such, the evidence is not relevant, and the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript has been associated with the file.

The Veteran filed a January 2012 statement alleging an increase in his cervical and lumbar spine DDD disabilities.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's deviated nasal septum is productive of less that 50% obstruction of a nasal passage.

2.  The Veteran's schedular rating for the deviated nasal septum is adequate.

3.  The Veteran does not currently have a disability of the bilateral legs.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a deviated nasal septum are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2011).

2.  A bilateral leg condition was not incurred in or aggravated by active service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran contends that he is entitled to an initial compensable rating for his deviated nasal septum.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The veteran's deviated nasal septum is currently evaluated as zero percent disabling under Diagnostic Code 6502.  38 C.F.R. § 4.97.  In order to qualify for a 10 percent rating under Diagnostic Code 6502, there must be either 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Board notes initially that the Veteran testified before the undersigned regarding his deviated nasal septum.  His testimony did not, however, address the percent obstruction of a nasal passage.  The Board will return to the Veteran's complaints in the extraschedular portion of the discussion below.  

The Veteran was seen for a September 2008 VA examination for this claim.  The Veteran denied having corrective surgery.  The Veteran was found on examination to have minimal residual deformity of the mid nose with minimal curvature of the mid nose toward the left.  Examination of the nasal cavities revealed minimal deviation of the septum towards the left.  The inferior turbinate on the left side was hypertrophied.  There were no polyps, congestion, discharge, bleeding or pus.  Airflow through the right nostril was about 80 to 90% and through the left nostril was 60 to 70%.  There was no tenderness over the paranasal sinuses or congestion of the eyes.  

The Veteran's private treatment records contain a very different assessment.  The Veteran was seen in April 2003 complaining in part of the deviated septum.  The Veteran reported that he had been diagnosed the year before and surgery had been recommended, but he had declined.  He had since changed his mind and wanted the surgery.  On physical examination, the nasal septum was extremely deviated with complete occlusion of the right nares due to deformity of the septum.  

The Veteran was seen for a traumatic brain injury VA examination in June 2009.  At that time, the Veteran was found to have a "mild" chronic deviation of the mid portion to the left, with chronic pain in his nose, providing evidence against this claim.  

The Board finds that the preponderance of the evidence shows that the Veteran has less than 50% obstruction of a nasal passage due to the deviated nasal septum.  There is a conflict in the medical evidence.  The private evaluation shows much greater deviation, but on the right side.  The Veteran's septal deviation was to the left, not the right, in service.  The assessment of mild deviation to the left at the September 2008 VA examination is supported by the June 2009 traumatic brain injury VA examination results.  The Board finds that the VA examination reports simply outweigh the April 2003 private exam.  Without 50% or greater obstruction of a nasal passage, the Board concludes that the criteria for a compensable rating are not met.  See 38 C.F.R. § 4.97.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's deviated nasal septum disability is not inadequate.  The Veteran alleges a variety of complaints as secondary to his deviated nasal septum.  He alleges that he cannot breathe reliably through his nose; the above evidence shows mostly intact air passage.  The evidence also shows the presence of chronic sinusitis which is not service-connected and would be productive of discharge, crusting, pain and headaches and have an impact on his breathing.  See 38 C.F.R. § 4.97, General Ratings Formula for Sinusitis.  The Veteran alleges that he has interference with his sleep as a result of his deviated septum.  

As will be addressed in the Remand section below, the Veteran is pursuing a distinct secondary service connection claim for the sleep disorder.  As such, the Board concludes that the sleep manifestation as the Veteran characterizes it is encompassed in that claim which is not ripe for appellate review.  The Veteran also alleges nosebleeds as a result of his deviate nasal septum.  The Veteran appears to be including the nosebleeds because they are in the same anatomical region as the service-connected septum, without any other basis.  There is no competent medical evidence linking the nosebleeds to the septum.  The Veteran's treatment records show a stable deformity of the nose without recurrent sores that would be productive of nosebleeds.  He did not report any during service.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran brought a TDIU claim based on all his service-connected disabilities together that was denied in a March 2011 rating decision.  The Veteran did not disagree with that determination.  The Veteran has not alleged and the evidence does not suggest that he is unemployable solely on the basis of his deviated nasal septum.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

The Veteran contends that he has bilateral leg disabilities as a result of his service-connected low back disability.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran's private treatment records show that he complained of pain radiating to his right thigh in December 2002.  The Veteran fell at work and felt a pulling sensation across his lower back.  A muscle strain was suspected, with a possible disk herniation.

The Veteran was seen for a September 2008 VA examination.  The report indicates that the Veteran complained of low back pain for the last five years.  The Veteran reported that the pain sometimes radiated to both legs.  He had no paresthesias, tingling, or numbness of the lower extremities.  He had no paralysis or paresis of the lower extremities.  On exam, the Veteran had normal coordination, deep tendon reflexes, sensations and muscle power.  His gait was normal and he had no obvious atrophy or wasting of the muscles in the lower extremities.  No diagnosis was offered for the lower extremities.  

The Veteran was seen for a May 2009 MRI of the lumbar spine.  The clinical history reflected back pain and radiculopathy.  He was found to have a broad based herniated pulposus at L5-S1.  

The Board incidentally notes that the Veteran was seen for a November 2010 VA examination which included an assessment of the lower extremities.  While this examination report was not considered in the first instance by the RO, the findings were negative and were the same as the September 2008 findings.  The RO did consider the September 2008 VA examination report, rendering the November 2010 results duplicative of evidence previously considered by the RO.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (20011).

The Veteran has not identified specific error with the RO's determination.  His September 2009 Notice of Disagreement and November 2009 Form 9 are without argument.  The Veteran testified before the undersigned in January 2012 that he had bilateral leg pain particularly in and after 2005.  The Veteran submitted additional treatment records but denied having a leg disability separately diagnosed from his low back disability.

The Board finds that the Veteran does not have a distinct disability of the bilateral legs for which service connection may be granted.  The Veteran is not himself competent to diagnose a bilateral leg disability.  He denied having been a diagnosis of a bilateral leg disability during testimony before the undersigned.  Therefore, there is no competent lay evidence of a bilateral leg disability.  Direct examination has not revealed the presence of a diagnosable bilateral leg disability.  No diagnosis is contained in the Veteran's medical records.  The Veteran's complaints are of radiating pain, as discussed.  The General Ratings Formula for Diseases and Injuries of the Spine indicates that the assigned for spinal disabilities include symptoms such as pain (whether or not it radiates).  See 38 C.F.R. § 4.71a (2011).  The Veteran's complaints of pain are included as part of his presently assigned disability rating for his low back.  There remains no separate disability of the lower extremities for which service connection may be granted.  In the absence of a current disability, service connection for a bilateral leg disability must be denied.

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral leg claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an initial compensable rating and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant appeals arise from original claims for service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, an April 2008 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in September 2008 for the deviated septum claim.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a September 2008 medical examination to obtain an opinion as to whether the Veteran had a bilateral leg condition as the result of his low back disability.  No such disability was diagnosed.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating for a deviated nasal septum is denied.

Entitlement to service connection for a bilateral leg condition claimed as secondary to service-connected lumbar spine DDD is denied.


REMAND

The Veteran brought a claim for service connection for sleep apnea in October 2007.  That claim was denied in an October 2008 rating decision.  The Veteran filed a March 2009 Notice of Disagreement to the issue.  Rather than issue a statement of the case (SOC), the RO issued a rating decision purporting to reconsider the sleep apnea claim.  

The Board reminds the RO that the filing of a Notice of Disagreement requires the issuance of a SOC.  The claim must be remanded to allow the RO to provide the Veteran with a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of service connection for sleep apnea.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


